Exhibit 10.2
 
STANDSTILL AGREEMENT
 
This Standstill Agreement (this “Agreement”) is made by and between Anchor
Bancorp (“Anchor”), on the one hand, and Joel S. Lawson IV (“Lawson”) and
Varonica S. Ragan (“Ragan”), on the other hand (Anchor, Lawson and Ragan are
together collectively referred to as the “Parties”).  This Agreement supplements
the Annual Meeting Agreement entered into between Anchor and Lawson on October
21, 2015 in connection with Anchor’s 2015 Annual Meeting of Shareholders (the
“Annual Meeting Agreement”).  Capitalized terms used herein, but not otherwise
defined, shall have the meaning ascribed to such terms in the Annual Meeting
Agreement.


In consideration of the covenants, promises and undertakings set forth herein
and in the Annual Meeting Agreement, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:


1.             Board Expansion and Membership


 Ragan’s service on the Board of Directors of Anchor (“Board”) and the Board of
Directors of Anchor Bank (“Bank Board”) will commence upon the execution of this
Agreement and the Non-Disclosure Agreement, the form of which is attached hereto
as Exhibit A (the “Non-Disclosure Agreement”).  While Ragan serves as a director
of the Board and the Bank Board, Ragan shall receive compensation (including
equity based compensation, if any) for meetings of the Board and Bank Board and
committee meetings attended, and an annual retainer and benefits (including
expense reimbursements) on the same basis as all other non-employee directors of
Anchor and Anchor Bank.


In the event Ragan resigns from the Board or is unable to serve as a director of
Anchor for any reason, such resignation or departure from the Board shall also
be considered a resignation or departure from the Bank Board.  Similarly, if
Ragan resigns from the Bank Board or is unable to serve as a director of Anchor
Bank for any reason, such resignation or departure from the Bank Board shall
also be considered a resignation from the Board.  In the event Ragan resigns
from the Board or is unable to serve as a director of Anchor for any reason,
Lawson shall be entitled to designate a replacement director (such replacement
director, a “Substitute”) who will meet the director qualification requirements
under Anchor and the Bank’s Bylaws and applicable bank and bank holding company
regulations. The Board and Bank Board will appoint such Substitute within five
business days of Lawson’s recommendation so long as the Substitute is reasonably
acceptable to the Board (such acceptance not to be unreasonably withheld) in its
good faith after exercising its fiduciary duties. Upon becoming a member of the
Board and Bank Board, the Substitute will succeed to all of the rights and
privileges of, and will be bound by the terms and conditions applicable to,
Ragan under this Agreement and the Non-Disclosure Agreement and Substitute will
execute an acknowledgement of the foregoing in a form reasonably satisfactory to
Anchor.


Except as otherwise set forth in this Section 1, at all times while serving as a
member of the Board or the Bank Board, Ragan, agrees to comply with all
policies, procedures, processes, codes, rules, standards and guidelines
applicable to members of the Board or the Bank Board (as each may be amended
from time to time for all directors). Upon the request of Ragan, Anchor shall
make available to Ragan copies of all such policies, procedures, processes,
codes, rules, standards and guidelines that are in writing and in effect as of
the date of such request. At all times while Ragan is
 
 
 

--------------------------------------------------------------------------------

 
 
serving as a member of the Board or the Bank Board, (i) Ragan shall not disclose
to Lawson or any “affiliate” or “associate” (as defined in Rule 12b-2
promulgated  by the Securities and Exchange Commission (“SEC”) pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of Lawson
(collectively and individually the “Lawson Affiliates”) or any other person or
entity not affiliated with Anchor or the Bank any confidential information of
Anchor or the Bank, and (ii) Ragan and Lawson shall not, and shall cause the
Lawson Affiliates not to, seek to obtain confidential information of Anchor or
the Bank from Ragan, or Lawson; provided that, notwithstanding the foregoing,
Ragan or, Lawson may discuss confidential information with an associate of
Lawson in accordance with and subject to the terms of the Non-Disclosure
Agreement, the form of which is attached hereto as Exhibit A, after the
Non-Disclosure Agreement has been mutually executed and delivered by Anchor,
Ragan and Lawson.
 
2.            Standstill


(a)     Ragan and Lawson each agrees that during the Standstill Period, Ragan,
Lawson and the Lawson Affiliates will not (and they will not assist or encourage
others to), directly or indirectly, in any manner, without prior written
approval of the Board:


(i)     acquire, offer or propose to acquire, solicit an offer to sell or agree
to acquire directly or indirectly, alone or in concert with others, by purchase,
gift, tender, exchange or otherwise, any direct or indirect beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) or any direct or
indirect interest in any securities or direct or indirect rights, warrants or
options to acquire, or securities convertible into or exchangeable for
(collectively, an “Acquisition”), any securities of Anchor, such that as a
result of such Acquisition, each of Ragan and Lawson, separately, would maintain
beneficial ownership in excess of 9.99% of the outstanding shares of Anchor
common stock;


(ii)     make, engage in, or in any way participate in, directly or indirectly,
alone or in concert with others, any “solicitation” of “proxies” or consents to
vote (as such terms are used in the proxy rules of the SEC promulgated pursuant
to Section 14 of the Exchange Act) or seek to advise, encourage or influence in
any manner whatsoever any person with respect to the voting of any voting
securities of Anchor;


(iii)    form, join, encourage, influence, advise or in any way participate in a
“group” within the meaning of Section 13(d)(3) of the Exchange Act (other than a
group involving Lawson and the Lawson Affiliates, subject to any such Lawson
Affiliates executing a joinder to this Agreement) and not including any person
or entity that is not a Lawson Affiliate, with respect to any voting securities
of Anchor or otherwise in any manner agree, attempt, seek or propose to deposit
any securities of Anchor in any voting trust or similar arrangement, or subject
any securities of Anchor to any arrangement or agreement with respect to the
voting thereof (other than any such voting trust, arrangement or agreement
solely among Lawson and the Lawson Affiliates, subject to any such Lawson
Affiliates executing a joinder to this Agreement) and not including any person
or entity that is not a Lawson Affiliate;


(iv)    acquire, offer or propose to acquire or agree to acquire, directly or
indirectly, alone or in concert with others, by purchase, tender, exchange or
otherwise, (a) any of the
 
 
2

--------------------------------------------------------------------------------

 
 
assets, tangible and intangible, direct or indirect, of Anchor or (b) direct or
indirect rights, warrants or options to acquire any assets of Anchor;
 
       (v)     arrange, or in any way participate, directly or indirectly, in
any financing (except for margin loan financing for shares beneficially owned)
for the purchase of any securities or securities convertible or exchangeable
into or exercisable for any securities or assets of Anchor;


(vi)    otherwise act, alone or in concert with others, to propose or to seek to
offer to Anchor or any of its shareholders any business combination,
restructuring, recapitalization or similar transaction to or with Anchor or the
Bank or otherwise seek, alone or in concert with others, to control or change
the management, Board of Directors or policies of Anchor or the Bank, to propose
or seek any amendment, waiver or modification of the articles of incorporation
or bylaws of Anchor, to nominate any person as a director of Anchor who is not
nominated by the then incumbent directors (provided that if there is a vacancy
on the Board, each of Ragan and Lawson may submit suggestions on a confidential
basis to the Board or the Nominating Committee of the Board for nominees to the
Board pursuant to the nomination policy adopted by the Board, provided, however,
that any such vacancy created by the resignation or departure of Ragan from the
Board for any reason shall be filled by Lawson in accordance with Section 1 of
this Agreement, or propose any matter to be voted upon by the shareholders of
Anchor;


(vii)     directly or indirectly, sell, transfer or otherwise dispose of any
interest in the shares of Anchor common stock beneficially owned by Ragan and
Lawson to any person that would reasonably be understood to be the beneficial
owner of 5% or more of the outstanding shares of Anchor common stock, except in
a transaction approved by the Anchor Board of Directors;
 
      (viii)     except in connection with the enforcement of this Agreement,
the Annual Meeting Agreement and the Non-Disclosure Agreement, or passive
participation as a class member in any class action (which for avoidance of
doubt, shall not include participation as a name or lead plaintiff) with respect
to any event or circumstance occurring prior to the date of this Agreement,
initiate or participate, by encouragement or otherwise, in any litigation
against Anchor or the Bank or their respective directors or officers, or in any
derivative litigation on behalf of Anchor, except for testimony which may be
required by law; or


(ix)     announce an intention to do, or enter into any arrangement or
understanding with others to do, or advise, assist or encourage others to do,
any of the actions restricted or prohibited under clauses (i) through (viii) of
this Section 2, publicly announce or disclose any request to be excused from any
of the foregoing obligations of this Section 2 or otherwise take or cause any
action or make any statement inconsistent with any of the foregoing.


(b)     At any Anchor meeting of shareholders during the Standstill Period,
Ragan and Lawson agree, with respect to any proposal submitted by any Anchor
shareholder to a vote of the Anchor shareholders, to vote all of the Anchor
shares beneficially owned by each of Ragan and Lawson in accordance with the
recommendation of the Board with respect to any such shareholder proposal.


(c)     Except as expressly provided herein, each of Ragan and Lawson will be
entitled to:
 
 
3

--------------------------------------------------------------------------------

 

 
(i)  vote her or his shares on any other proposal duly brought before any
meeting of the shareholders;


(ii)     disclose, publicly or otherwise, how she or he intends to vote or act
with respect to any securities of the Company, any shareholder proposal or other
matter to be voted on by the shareholders of the Company and her or his reasons
for doing so, so long as all such activity is in compliance with the
requirements of this Agreement; and
 
(iii)    engage in private communications with shareholders and other third
parties as long as such communications are in compliance with the requirements
of this Agreement.


(d)     Notwithstanding anything in this Agreement to the contrary, nothing
herein will be construed to limit or affect:  (1) any action or inaction by
Ragan in her capacity as a member of the Board or the Bank Board, provided she
acts in good faith in the discharge of her fiduciary duties as a Board member;
or (2) the ability of each of Ragan and Lawson to engage in discussions relating
to the topics listed in Section 2 of this Agreement directly with the President
and Chief Executive Officer of Anchor, or upon invitation by the Board as it
relates solely to Lawson, with other members of management or the Board.
 
3.            Mutual Non-Disparagement


During the Standstill Period, Ragan and Lawson agree not to disparage Anchor or
any officers, directors (including director nominees) or employees of Anchor or
its affiliates or subsidiaries in any public or quasi-public forum, and Anchor
agrees not to disparage Ragan or Lawson or any of their respective affiliates in
any public or quasi-public forum.


4.            Authority


Each of the Parties that is a corporation or other legal entity and each
individual Party executing this Agreement on behalf of a corporation or other
legal entity, represents and warrants that: (a) such corporation or other legal
entity is duly organized, validly authorized and in good standing, and possesses
full power and authority to enter into and perform the terms of this Agreement;
(b) the execution, delivery and performance of the terms of this Agreement have
been duly and validly authorized by all requisite acts and consents of the
company or other legal entity and do not contravene the terms of any other
obligation to which the corporation or other legal entity is subject; and (c)
this Agreement constitutes a legal, binding and valid obligation of each such
entity, enforceable in accordance with its terms.


5.            Expenses


All costs and expenses incurred in connection with this Agreement shall be paid
by the Party incurring such expenses.   Anchor has previously reimbursed Lawson,
pursuant to Section 9 of the Annual Meeting Agreement, and Lawson acknowledges
no additional amounts are owed pursuant thereto.


 
4

--------------------------------------------------------------------------------

 


 
6.            Amendment in Writing


This Agreement and each of its terms may only be amended, waived, supplemented
or modified in a writing signed by the signatories hereto or their respective
clients.


7.            Governing Law/Venue/Jurisdiction


This Agreement, and the rights and liabilities of the Parties hereto, shall be
governed by and construed in accordance with the laws of the State of Washington
without regard to conflict of law provisions.  The venue and jurisdiction for
adjudication of any and all disputes between the Parties to this Agreement shall
be in the State of Washington with a court of competent jurisdiction located in
Thurston County, Washington.


8.            Notice of Breach and Remedies


The Parties expressly agree that an actual or threatened breach of this
Agreement by any Party will give rise to irreparable injury that cannot
adequately be compensated by damages. Accordingly, in addition to any other
remedy to which it may be entitled, each Party shall be entitled to seek a
temporary restraining order or injunctive relief to prevent a breach of the
provisions of this Agreement or to secure specific enforcement of its terms and
provisions.


Ragan and Lawson expressly agree that they will not be excused or claim to be
excused from performance under this Agreement as a result of any material breach
by Anchor unless and until Anchor is given written notice of such breach and
thirty (30) business days either to cure such breach or for Anchor to seek
relief in court.  If Anchor seeks relief in court, Ragan and Lawson irrevocably
stipulate that any failure to perform by Ragan and Lawson shall be deemed to
constitute irreparable harm under this Agreement, therefore Anchor shall not be
required to provide further proof of irreparable harm in order to obtain
equitable relief and Ragan and Lawson shall not deny or contest that such
circumstances would cause Anchor irreparable harm.  If, after such thirty (30)
business day period, Anchor has not either reasonably cured such material breach
or obtained relief in court, Ragan and Lawson may terminate this Agreement by
delivery of written notice to Anchor.


Anchor expressly agrees that it will not be excused or claim to be excused from
performance under this Agreement as a result of any material breach by Ragan and
Lawson unless and until Ragan and Lawson are given written notice of such breach
and thirty (30) business days either to cure such breach or for Ragan and Lawson
to seek relief in court.  If Ragan and Lawson seek relief in court, Anchor
irrevocably stipulates that any failure to perform by Anchor shall be deemed to
constitute irreparable harm under this Agreement, therefore Ragan and Lawson
shall not be required to provide further proof of irreparable harm in order to
obtain equitable relief and Anchor shall not deny or contest that such
circumstances would cause Ragan and Lawson irreparable harm.  If, after such
thirty (30) business day period, Ragan and Lawson have not either reasonably
cured such material breach or obtained relief in court, Anchor may terminate
this Agreement by delivery of written notice to Ragan and Lawson.


 
5

--------------------------------------------------------------------------------

 
 
9.            Counterparts


This Agreement may be executed in counterparts, each of which shall be
considered to be an original or true copy of this Agreement.  Faxed or emailed
signatures shall be presumed valid.


10.            Non-Waiver


The failure of any one of the Parties to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver thereof
or deprive the Parties of the right thereafter to insist upon strict adherence
to that term or any other term of this Agreement.


11.            Disclosure of This Agreement


The parties contemplate that Lawson will file a Schedule 13D amendment attaching
this Agreement, that Anchor will file a Form 8-K attaching this Agreement and
that during the Standstill Period there will be no other public comments (except
as required by applicable law, including regulations of the SEC) by the Parties
regarding this Agreement other than a press release by Anchor factually
summarizing this Agreement and referring to the Form 8-K filing, which press
release shall be subject to prior approval by Ragan and Lawson (such approval
not to be unreasonably withheld).


12.            Entire Agreement


This Agreement constitutes the full, complete and entire understanding,
agreement, and arrangement of and between the Parties with respect to the
subject matter hereof and supersedes any and all prior oral and written
understandings, agreements and arrangements between them.  There are no other
agreements, covenants, promises or arrangements between the Parties other than
those set forth in this Agreement (including the attachments hereto).


13.            Notice


All notices and other communications which are required or permitted hereunder
shall be in writing and sufficient if by same-day hand delivery (including
delivery by courier) or sent by fax, addressed as follows:
 
If to Anchor:


Jerald L. Shaw
President and Chief Executive Officer
Anchor Bancorp
601 Woodland Square Loop SE
Lacey, Washington 98503
Fax: (360) 693-6275


 
6

--------------------------------------------------------------------------------

 
 
with a copy, which will not constitute notice, to:


John F. Breyer, Jr.
Breyer & Associates PC
8180 Greensboro Drive, Suite 785
McLean, Virginia 22102
Fax: (703) 883-2511


If to Lawson:
 
Joel S. Lawson IV
2040 Grubbs Mill Road
Berwyn, Pennsylvania 19312


with a copy, which will not constitute notice, to:


Steve Wolosky
Aneliya Crawford
Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Fax: (212) 451-2222


If to Varonica S. Ragan:


Varonica S.  Ragan
15027 102nd Avenue NE
Bothell, Washington 98011


14.            Termination


This Agreement shall cease, terminate and have no further force and effect upon
the expiration of the last day of the Standstill Period as set forth in Section
7 of the Annual Meeting Agreement, unless earlier terminated pursuant to Section
8 hereof or by mutual written agreement of the Parties.


15.            Further Assurances


Ragan, Lawson and Anchor agree to take, or cause to be taken, all such further
or other actions as shall reasonably be necessary to make effective and
consummate the transactions contemplated by this Agreement.


 
7

--------------------------------------------------------------------------------

 


 
16.            Successors and Assigns


All covenants and agreements contained herein shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.


17.            No Third Party Beneficiaries


This Agreement is solely for the benefit of the parties and is not enforceable
by any other person.


[Signature page follows]
 
 
 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Parties hereto have each executed this Agreement on the
date set forth below.


Dated:     December 8, 2015



                       
By:
/s/Joel S. Lawson IV
     
Joel S. Lawson IV
                           
By:
/a/Varonica S. Ragan
     
Varonica S. Ragan
                   
For:
Anchor Bancorp
                     
/s/Jerald L. Shaw
     
Jerald L. Shaw
     
President and Chief Executive Officer
   



 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Non-Disclosure Agreement
 
December 8, 2015
 
Reference is made to the Standstill Agreement, dated December 8, 2015 (the
“Standstill Agreement”), by and among Anchor Bancorp (the “Company”), Varonica
S. Ragan (the “Director”) and Joel S. Lawson IV (“Lawson”).  Capitalized terms
used but not defined herein shall have the meanings ascribed to them in the
Standstill Agreement, and the rules of interpretation set forth in Section 7 of
the Standstill Agreement shall apply to this Non-Disclosure Agreement mutatis
mutandis.
 
1.          The Director may be provided certain information and data in
connection with her serving as a director of the Company or Anchor Bank that the
Company or Anchor Bank wishes to keep confidential, including information
(whether furnished in writing or electronic format or orally) regarding the
Company’s and Anchor Bank’s governance, board of directors, management, plans,
strategies, business, finances or operations and information that the Company or
Anchor Bank has obtained from third parties and with respect to which the
Company or Anchor Bank is obligated to maintain confidentiality (collectively,
“Confidential Information”). For the avoidance of doubt, Confidential
Information also includes all information regarding the operations, procedures,
strategies, plans and decisions of the Strategy Committee of the Company’s Board
of Directors. Except as otherwise permitted in this Non-Disclosure Agreement,
the Director will not disclose any Confidential Information in any manner
whatsoever or use any Confidential Information other than in connection with
serving as a director of the Company or Anchor Bank without, in each instance,
securing the prior written consent of the Company (acting through a resolution
of a majority of the Company’s directors).
 
2.          Except as set forth in this Section 2, this Non-Disclosure Agreement
shall not prevent the Director from privately disclosing Confidential
Information to (i) officers, directors, accountants and counsel for the Company
or Anchor Bank, (ii) the Director’s legal counsel or legal counsel to Lawson
(each a “Director Representative” and collectively, the “Director
Representatives”) who needs to know such information for the sole purpose of
advising the Director on her actions as a director of the Company or Anchor Bank
or advising the Director or Lawson with respect to each of their respective
investments in the Company, as applicable, or (iii) Lawson.  Notwithstanding the
foregoing, it is understood and agreed that the Director will not disclose any
information that the Director learns or obtains in her capacity as a director of
the Company or Anchor Bank to any Director Representative or Lawson to the
extent such disclosure would be reasonably likely to constitute a breach of the
Director’s fiduciary duties to the Company or Anchor Bank or a waiver of the
attorney-client privilege between the Company or Anchor Bank and its counsel or
the Company’s or Anchor Bank’s attorney work product privilege. The Director
also acknowledges and agrees that she will not disclose, and is prohibited by
law and regulation from disclosing, to any Director Representative or Lawson any
reports of examination or other confidential supervisory information of any bank
regulatory authority, including the Board of Governors of the Federal Reserve
System, the Federal Reserve Bank of San Francisco, the Washington Department of
Financial Institutions or the Federal Deposit Insurance Corporation. Any
Director Representative shall only be provided Confidential
 
 
Exhibit A-1

--------------------------------------------------------------------------------

 
 
Information to the extent that such Director Representative is informed of the
confidential nature of the Confidential Information and agrees or is otherwise
obligated to keep such information confidential and to restrict the use of such
confidential information in accordance with the terms of this Non-Disclosure
Agreement.  Lawson agrees to keep confidential the Confidential Information and
to restrict the use of such Confidential Information in accordance with the
terms of this Non-Disclosure Agreement, to be bound by this Non-Disclosure
Agreement on the same terms as the Director by countersigning this
Non-Disclosure Agreement and not to use any Confidential Information in a manner
that may be detrimental to the Company or its subsidiaries, including Anchor
Bank, except as permitted by the terms of this Non-Disclosure Agreement.  The
Director and Lawson shall be severally responsible for any breach of this
Agreement by the Director, Lawson or any of their respective representatives.
 
3.          The term “Confidential Information” shall not include information
that (a) is at the time of disclosure or becomes generally available to the
public other than as a result of a disclosure by the Director, a Director
Representative or Lawson in violation of the terms of this Non-Disclosure
Agreement; (b) was, prior to disclosure by the Company or Anchor Bank, already
in the possession of the Director, a Director Representative or Lawson;
provided  that the source of such information was, to such person’s knowledge,
not bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, the Company or Anchor Bank, at the
time such information was disclosed to such person; (c) becomes available to the
Director, a Director Representative or Lawson on a non-confidential basis from a
source other than the Company, an affiliate of the Company (including Anchor
Bank) or an agent, representative, attorney, advisor, director, officer or
employee of the Company or Anchor Bank (collectively, the “Company
Representatives”) that is, to such person’s knowledge, not bound by a
confidentiality agreement with, or other contractual, legal or fiduciary
obligation of confidentiality to, the Company or Anchor Bank, and is not, to
such person’s knowledge, under an obligation to the Company or Anchor Bank not
to transmit the information to such person; or (d) was independently developed
by the Director, a Director Representative or Lawson without reference to or use
of the Confidential Information.
 
4.          The Director is aware, and will advise any Director Representative
or Lawson who is informed of the matters that are the subject of this
Non-Disclosure Agreement, that the Confidential Information may constitute
material, non-public information and of the restrictions imposed by the United
States securities laws on the purchase or sale of securities by any person who
is aware of material, non-public information and on the communication of such
information to any other person who may purchase or sell such securities on the
basis of such information. The Director, Lawson or any Director Representative
to whom the Director transmits Confidential Information under this
Non-Disclosure Agreement will comply with all applicable federal and state
securities laws in connection with the purchase or sale, directly or indirectly,
of securities of the Company or any other entity of which the Director is
provided material non-public information in her capacity as a director of the
Company or Anchor Bank for as long as the Director, Lawson or any Director
Representative are in possession of material non-public information about the
Company or such other entity.  The Company agrees to inform Lawson whenever the
trading window applicable to all officers and directors of the Company is
open.  Further, on the Termination Date (as defined below), the Company shall
notify Lawson if the trading window applicable to all officers and directors of
the Company is open.  The Company agrees that the Director and Lawson are not
restricted by this Non-Disclosure Agreement from
 
 
Exhibit A-2

--------------------------------------------------------------------------------

 
 
securities of the Company so long as neither the Director nor Lawson is in
possession of material, non-public information relating to the Company, subject
to their individual compliance with all applicable securities laws.  The
Director, Lawson and the Company acknowledge that none of the provisions hereto
shall in any way limit the Director’s or Lawson’s activities in the ordinary
course of business if such activities will not violate applicable securities
laws or the obligations set forth in this Non-Disclosure Agreement.
 
5.          Each of the Director, Lawson and any Director Representative to whom
the Director transmits Confidential Information under this Non-Disclosure
Agreement acknowledges, or shall be deemed to acknowledge, that none of the
Company, any affiliate of the Company or any Company Representative makes any
representation or warranty, express or implied, as to the accuracy or
completeness of the Confidential Information. None of the Company, any affiliate
of the Company or any Company Representative shall have any liability to the
Director, Lawson or any Director Representative hereunder relating to or
resulting from the use of the Confidential Information by the Director, Lawson
or any Director Representative or any errors in or omissions from the
Confidential Information.
 
6.          Notwithstanding anything herein to the contrary, in the event that
the Director, any Director Representative or Lawson is required by applicable
law, regulation or legal or judicial process (including without limitation, by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process) to disclose any Confidential Information, the
Director will give the Company prompt written notice, to the extent not legally
prohibited, of such requirement so that the Company or Anchor Bank may seek an
appropriate protective order or other remedy, at its sole expense, or waive
compliance with the applicable provisions of this Non-Disclosure Agreement. If
the Company or Anchor Bank seeks a protective order, the Director and Lawson
agree to, and shall cause any Director Representative to, provide such
cooperation to the extent permitted by law, as the Company or Anchor Bank shall
reasonably request and in no event will they oppose action by the Company or
Anchor Bank to obtain a protective order or other relief to prevent or otherwise
narrow the disclosure of Confidential Information or to obtain reliable
assurance that confidential treatment will be afforded to the Confidential
Information. If in the absence of a protective order, the Director, any Director
Representative or Lawson, based upon the advice of counsel, is legally required
to disclose Confidential Information, such person or entity may disclose without
liability under this Non-Disclosure Agreement such portion of the Confidential
Information that counsel advises that the Director, any Director Representative
or Lawson is legally required to disclose.
 
For the avoidance of doubt, there shall be no legal requirement applicable to
the Director or Lawson to disclose any Confidential Information solely by virtue
of the fact that, absent such disclosure, such parties would be prohibited from
purchasing, selling, or engaging in derivative or other transactions with
respect to securities of the Company.
 
7.          The parties agree that irreparable damage would occur in the event
any of the provisions of this Non-Disclosure Agreement were not performed in
accordance with the terms hereof and that such damage would not be adequately
compensable in monetary damages. Accordingly, the parties hereto shall be
entitled to an injunction or injunctions to prevent breaches of this
Non-Disclosure Agreement and to enforce specifically the terms and provisions of
this Non-Disclosure Agreement exclusively in the State of Washington with a
court of competent jurisdiction located in Thurston County, Washington (the
“Washington Courts”), in
 
 
Exhibit A-3

--------------------------------------------------------------------------------

 
 
addition to any other remedies at law or in equity, and each party agrees it
will not take any action, directly or indirectly, in opposition to the party
seeking relief on the grounds that any other remedy or relief is available at
law or in equity. Each of the parties hereto agrees to waive any bonding
requirement under any applicable law, in the case any other party seeks to
enforce the terms by way of equitable relief. Furthermore, each of the parties
hereto irrevocably (a) consents to submit itself to the personal jurisdiction of
the Washington Courts in the event any dispute arises out of this Non-Disclosure
Agreement, (b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from the Washington Courts,
(c) agrees that it shall not bring any action relating to this Non-Disclosure
Agreement in any court other than the Washington Courts, (d) waives the right to
trial by jury, and (d) consents to service of process by the United States
Postal Service or reputable overnight mail delivery service, in each case,
signature requested, to the address set forth in Section 13 of the Standstill
Agreement or as otherwise provided by applicable law. THIS NON-DISCLOSURE
AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING WITH RESPECT TO VALIDITY,
INTERPRETATION, EFFECT AND ENFORCEMENT, BY THE LAWS OF THE STATE OF WASHINGTON
WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES THEREOF THAT WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.
 
8.          This Non-Disclosure Agreement may not be amended except in writing
signed by all the parties hereto. No failure or delay by either party in
exercising any right hereunder or any partial exercise thereof shall operate as
a waiver thereof or preclude any other or further exercise of any right
hereunder.
 
9.          Unless otherwise agreed in writing between the parties,  this
Non-Disclosure Agreement shall remain in full force and effect until one (1)
year from the date of this Non-Disclosure Agreement (the “Termination Date”),
provided, however, that upon expiration of the Standstill Period, nothing herein
shall preclude Lawson from seeking the election of director candidates or
submitting proposals at the Company’s 2016 annual meeting of shareholders,
including without limitation, making public or private statements relating to
the Company if those statements do not reference, directly or indirectly, the
Confidential Information or otherwise violate the terms of this
Agreement.  Notwithstanding the foregoing, any Confidential Information
constituting trade secrets of the Company or Anchor Bank (as defined in 18
U.S.C. § 1839(3)) shall be kept confidential in accordance with the obligations
of this Non-Disclosure Agreement for such longer time as such information
constitutes a trade secret of the Company or Anchor Bank. The invalidity or
unenforceability of any provision of this Non-Disclosure Agreement shall not
affect the validity or enforceability of any other provision hereof.
 
10.          All Confidential Information shall remain the property of the
Company or Anchor Bank and neither the Director, any Director Representative or
Lawson shall by virtue of any disclosure of or use of any Confidential
Information acquire any rights with respect thereto, all of which rights
(including all intellectual property rights) shall remain exclusively with the
Company or Anchor Bank. Upon the request of the Company at any time, the
Director and Lawson will, and will cause any Director Representative to,
promptly return to the Company or destroy all hard copies of the Confidential
Information and use reasonable efforts to permanently erase or delete all
electronic copies of the Confidential Information in the possession or control
of the Director, any Director Representative or Lawson. Notwithstanding anything
to the
 
 
Exhibit A-4

--------------------------------------------------------------------------------

 
 
contrary contained in this paragraph, the Director, Lawson and any Director
Representative shall be permitted to retain such Confidential Information as is
necessary to enable them to comply with any applicable document retention
requirements under applicable law or regulation and to retain any computer
records and computer files containing any Confidential Information if required
pursuant to their respective current automatic archiving and backup procedures;
provided, however, that such retention shall be solely for legal, regulatory or
archival purposes, as the case may be.
 
11.          Unless and until any substitute director appointed in accordance
with Section 1 of the Standstill Agreement executes a joinder to this
Non-Disclosure Agreement and agrees to be bound by the terms hereof applicable
to the Director, Lawson shall not be permitted to discuss Confidential
Information with, or obtain Confidential Information from, such substitute
director.


           Acceptance of the above terms shall be indicated by having this
Non-Disclosure Agreement countersigned by the Director and Lawson.
 



 
Sincerely,
 
 
ANCHOR BANCORP
 
 
 
 
By:         /s/Jerald L.
Shaw                                                          
 
Name:   Jerald L. Shaw
 
Title:     President and Chief Executive Officer



Acknowledged and agreed as of the
date first written above:




/s/Varonica S. Ragan                              
Varonica S. Ragan, as Director
 
/s/Joel S. Lawson IV                              
Joel S. Lawson IV

















[Signature Page to Non-Disclosure Agreement]
 
 
 
 
 
 
Exhibit A-5

--------------------------------------------------------------------------------